DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this office action of which claims 1 and 7 and 13 are independent claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “GEOGRAPHIC INFORMATION AND INTELLIGENT SEARCH SYSTEM, IMPLEMENTATION METHOD, DEVICE AND STORAGE MEDIUM THEREOF”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a full-text search engine configured for serving as a cache for full-text search” in claims 1, 7 and 13.
“a service providing layer configured for providing various services based on the full-text search engine and the underlying data source.” in claims 1, 7 and 13.
“a functional service layer configured for uniformly encapsulating the services isprovided by the core engine layer into a micro-service form.” in claims 2, 8 and 14.
“a distributed cluster of map servers configured for providing the services that support the Open Geospatial Consortium” in claims 3, 9 and 15.
“a GIS micro-service cluster configured for uniformly encapsulating the services provided by the core engine layer 25into the micro-service form.” in claims 3, 9 and 15.
“a cache layer configured for caching data that meets requirements and for 30 priority use.” in claims 4, 10 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification in Fig. 8 and pages 11-12 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims 1, 7 and 13 recite a geographic information system engine system, method and device comprising, constructing a GIS engine system comprising an underlying data source supporting N different data sources and a core engine layer, providing a full-text search engine for serving as a cache for full-text search and a service providing layer a service providing layer in the core engine layer, in the core engine layer; as drafted, under its broadest reasonable interpretation, covers performance of the limitation as methods of organizing human activity but for the recitation of one or more processor. For example, the “providing” steps in the context of this claim encompasses providing various services based on the full-text search and data extracted from the underlying data source. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as methods of organizing human activity but for the recitation of computer implemented method using generic method or techniques to perform the recited functions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 1, 7 and 13 recite abstract idea.
This judicial exception is not integrated into a practical application because the claim recites additional elements “underlying data sources”, “a core engine layer”, “a full text search engine layer”, a service providing layer” in claim 1 and 7 and “one or more processor”, “a memory” in claim 13. The underlying data sources, the core engine layer, the full text search engine layer, the service providing layer, providing various services in the core engine layer. These are recited at a high level of generality performing generic computer functions that are related to the concept of relationship or interactions such as business relations. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Further the limitations in the dependent claims 2-6, 8-12 and 14-18 merely specify encapsulating services into a micro-service form, caching data, priority use and load balancing, without adding significant more. There is no indication that the elements recited in the dependent claims improves the functioning of a computer or improve any other technology. It merely provides conventional computer implementation. Therefore, the claims do not amount to more than the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priness et al., US 20170031996 A1 (hereinafter “Priness”).

As to claims 1, 7 and 13,
Priness teaches a geographic information system (GIS) engine system (Priness, para 0029, system 200 described in Fig. 2. System 200 includes such components as data collection component 215, storage 220, recommendation engine 260, venue visit engine 212, and presentation component 298, all of which are communicatively coupled via network 110), comprising: 
an underlying data source supporting N different data sources, and a core engine layer, N being a positive integer greater than one (Priness, para 0029, Data sources 104a and 104b through 104n may comprise data sources and/or data systems, which are configured to make data available to any of the various constituents of operating environment 100, or system 200 described in connection to FIG. 2); 
wherein the core engine layer (Priness, para 0076, recommendation engine 260 uses correlation analyzer to determine correlation between geographical areas and one or more service content items. Correlations 223 may be captured by determining one or more features for each service content item and combining those features into a combined model) comprises: 
a full-text search engine configured for serving as a cache for full-text search (Priness, para 0079, Other features include text-based measurements of the correlation between service content items and the virtual tile with para 0050 for In detecting the event, event tracker 216 may infer the arrival as being satisfied based on user data comprising GPS data on the user's phone (e.g., user device 102a of FIG. 1), where the arrival location name or venue name is categorized as a store and stored based on interpretive data that includes map data used to associate coordinates from the user's phone with a corresponding location or venue name), 
implementing data consistency with the underlying data source through a distributed locking mechanism (Priness, para 0060 and 0072, routine characteristics of a location), and ensuring data timeliness by micro-batch updating (Priness, para 0057 and 0060, As shown in FIG. 3, a single geographic tile could correspond to a non-continuous geographic area. Additionally one or more geographic tiles could correspond to the same geographic area or have one or more shared portions thereof. In one approach, event tracker 216 may identify that a user is currently at location 350 using any of the various approaches described above with respect to usage locations, such as by analyzing spatial-temporal data. Recommendation engine 260 may attempt to recommend one or more of service content items 218 to the user based identifying the user at location 350. In doing so, recommendation engine 260 could attempt to discover statistical correlations between location 350 of the user and service content items to recommend service content items that have strong statistical correlations by aggregating usage records 282(i.e., micro-batch form) proximate to location 350 with para 0072); and 
a service providing layer configured for providing various services based on the full-text search engine and the underlying data source (Priness, Fig. 6 steps 610-650 and para 0119, recommendation engine 260 may recommend one or more of service content items 218, or other service content items, based on the particular venue being selected as a visited venue).  
As to claim 2, 8 and 14,
Priness teaches the GIS engine system according to claim 1, further comprising: a functional service layer configured for uniformly encapsulating the services provided by the core engine layer into a micro-service form (Priness, para 0057 and 0060, As shown in FIG. 3, a single geographic tile could correspond to a non-continuous geographic area. Additionally one or more geographic tiles could correspond to the same geographic area or have one or more shared portions thereof. In one approach, event tracker 216 may identify that a user is currently at location 350 using any of the various approaches described above with respect to usage locations, such as by analyzing spatial-temporal data. Recommendation engine 260 may attempt to recommend one or more of service content items 218 to the user based identifying the user at location 350. In doing so, recommendation engine 260 could attempt to discover statistical correlations between location 350 of the user and service content items to recommend service content items that have strong statistical correlations by aggregating usage records 282(i.e., micro-batch form) proximate to location 350 with para 0072). 
As to claims 3, 9 and 15,
Priness teaches the GIS engine system according to claim 2, wherein the underlying data source and the full-text search engine each adopts distributed cluster deployment (Priness, para 0108, method 400 includes calculating a correlation between a service content item and the virtual tile based on the usage records. For example, correlation analyzer 221 of recommendation engine 260 can calculate a statistical correlation between each of service content items 218 and virtual tiles 214 based on an aggregation of usage records 282); 
wherein the services comprise: services that support an Open Geospatial Consortium (Priness, Fig. 3), and the service providing layer comprises: a distributed cluster of map servers configured for providing the services that support the Open Geospatial Consortium (Priness, para 0059 and 0073, a semantic characteristic could specify one or more geographic characteristics, such as climate, altitude, ocean, sea shore, lake, forest, desert, etc. Other examples include highway, road, village, or city center. It should be appreciated that any combination of these semantic characteristics can be employed (e.g., road in the desert, or coffee shop in the desert). In some cases, geographic tiles and/or virtual tiles are pre-generated, stored in storage 220. The stored data can be reused for multiple recommendations, for constructing virtual tiles from other virtual tiles, and/or for selecting from the geographic tiles for inclusion in various virtual tiles); and 
wherein the functional service layer comprises: a GIS micro-service cluster configured for uniformly encapsulating the services provided by the core engine layer into the micro-service form (Priness, para 0073, In some cases, geographic tiles and/or virtual tiles are pre-generated, stored in storage 220. The stored data can be reused for multiple recommendations, for constructing virtual tiles from other virtual tiles, and/or for selecting from the geographic tiles for inclusion in various virtual tiles. For example, one geographic tile could be used for multiple virtual tiles (e.g., in a virtual tile corresponding to coffee shops in Seattle, to coffee shops in America, to kid-friendly places, to vegan-friendly places, to organic-friendly places, or GMO-free places, and many more). Also, multiple virtual tiles could be used for one virtual tile depending on the semantic characteristics being selected for by recommendation engine 260 (e.g., a virtual tile corresponding to coffee shops in major cities could include a virtual tile corresponding to coffee shops in Seattle).  
As to claims 4, 10 and 16,
Priness teaches the GIS engine system according to claim 1, wherein the core engine layer further comprises: a cache layer configured for caching data that meets requirements and for priority use (Priness, para 0073, In some cases, geographic tiles and/or virtual tiles are pre-generated, stored in storage 220. The stored data can be reused for multiple recommendations, for constructing virtual tiles from other virtual tiles, and/or for selecting from the geographic tiles for inclusion in various virtual tiles. For example, one geographic tile could be used for multiple virtual tiles (e.g., in a virtual tile corresponding to coffee shops in Seattle, to coffee shops in America, to kid-friendly places, to vegan-friendly places, to organic-friendly places, or GMO-free places, and many more). Also, multiple virtual tiles could be used for one virtual tile depending on the semantic characteristics being selected for by recommendation engine 260 (e.g., a virtual tile corresponding to coffee shops in major cities (i.e., priority) could include a virtual tile corresponding to coffee shops in Seattle).  
As to claims 6, 12 and 18,
Priness teaches the GIS engine system according to claim 1, wherein all related components in the GIS engine system adopt docker deployment (Priness, para 0104 for it will be appreciated that, in some cases, recommendations made by recommendation engine 260 and/or other constituents of system 200 may be provided to applications or services as a cloud service. In this regard, applications on user devices may optionally incorporate an application programming interface (API) for communicating with the cloud service and for providing at least some functionality of presentation component 298. In this way, a common framework may be provided to applications for tailoring service content items to users).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Priness” and in view of Melbin et al., US 20030018612 A1 (hereinafter “Melbin”).

As to claims 5, 11 and 17,
Priness teaches the invention as claimed above, Priness does not explicitly teach the GIS engine system according to claim 1, wherein the GIS engine system is deployed on M data centers, M is a positive integer, and wherein the data centers have their own load balancing mechanisms respectively, and routability and optimal routing selection among the data centers are achieved through a border gateway protocol load balancer.  
However, Melbin teaches teach the GIS engine system according to claim 1, wherein the GIS engine system is deployed on M data centers, M is a positive integer, and wherein the data centers have their own load balancing mechanisms respectively, and routability and optimal routing selection among the data centers are achieved through a border gateway protocol load balancer (Melbin, para 0019, multiple physical Web servers can be arranged in a cluster. Clustering provides advantages such as load balancing in highly demand driven environments. For example, a request for particular pages at the Internet Protocol (IP) level may be routed in a round-robin fashion among Web servers. NAS provides a feature of watching the load on all servers and routing requests to perform loading balancing).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Priness by adding the load balancing feature where multiple physical Web servers can be arranged in a cluster and clustering provides advantages such as load balancing in highly demand driven environments as taught by Melbin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Mehanna et al. (US 20150254260 A1) discloses systems, methods, and computer storage media having computer-executable instructions embodied thereon that return query completions. A user of a computing device like a mobile phone may enter a prefix. In turn, the prefix and location information associated with the device are transmitted to a server device. The server device receives the prefix and location information. The prefix and the location information are matched with names and locations of entities stored in a database connected to the server device. The server device transmits query completion data to the mobile device. The query completion data includes one or more names that complete the received prefix. The names provided by the server device may be associated with entities that are within a threshold radius of the location information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



6/16/2022
/NARGIS SULTANA/Examiner, Art Unit 2164